           Case 6:18-bk-03706-KSJ          Doc 47    Filed 08/05/19     Page 1 of 36




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
                                 www.flmb.uscourts.gov
In re:
                                                                    Case No.: 6:18-bk-03706-KSJ
                                                                                       Chapter 7
DAVID F. KULL
SHARON L. KULL,

      Debtors.
_______________________________/


      PLANET HOME LENDING, LLC, AS SERVICER FOR WILMINGTON
  TRUST, N.A., NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE
   OF MFRA TRUST 2014-2’S MOTION FOR RELIEF FROM AUTOMATIC STAY

                             NOTICE OF OPPORTUNITY TO
                          OBJECT AND REQUEST FOR HEARING

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
without further notice or hearing unless a party in interest files a response within 21 days
from the date set forth on the attached proof of service, plus an additional three days for
service if any party was served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with the Clerk of
the Court at 400 W. Washington Street, Suite 5100, Orlando FL 32801 and serve a copy on
the movant’s attorney, Ghidotti Berger, LLP, c/o Chase A. Berger, Esq., 3050 Biscayne
Blvd., Suite 402, Miami, FL 33137, and any other appropriate persons within the time
allowed. If you file and serve a response within the time permitted, the Court will either
schedule and notify you of a hearing or consider the response and grant or deny the relief
requested without a hearing.

If you do not file a response within the time permitted, the Court will consider that you do
not oppose the relief requested in the paper, will proceed to consider the paper without
further notice or hearing, and may grant the relief requested.


         PLANET HOME LENDING, LLC, AS SERVICER FOR WILMINGTON TRUST,

N.A, NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE OF MFRA

TRUST 2014-2 (“Secured Creditor”), by its undersigned counsel, hereby moves pursuant to 11

U.S.C. § 362 for relief from the automatic stay in order to exercise its non-bankruptcy rights with
            Case 6:18-bk-03706-KSJ        Doc 47        Filed 08/05/19   Page 2 of 36

                                                                    Case No.: 6:18-bk-03706-KSJ


respect to certain real property mortgaged by the debtors, David F. Kull and Sharon L. Kull (the

“Debtors”). In support thereof, SN states as follows:



                               JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This matter constitutes a core proceeding under 28 U.S.C. § 157(b)(2).

       2.      Venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                          SUMMARY OF THE RELIEF SOUGHT

       By this Motion, Secured Creditor seeks relief from the automatic stay under 11

U.S.C. § 362(a) pursuant to: (i) 11 U.S.C. § 362(d)(1), because “cause” exists as a result of

Secured Creditor not receiving adequate protection for its secured interest in the real

property located at 5420 Tribune Drive, Orlando, FL 32812 (the “Property”) securing the

obligations of the Debtors to Secured Creditor; or, alternatively, (ii) 11 U.S.C. § 362(d)(1),

because the Debtors have little to no equity in the Property and, (ii) the Property is not

necessary for an effective reorganization.



                              PROCEDURAL BACKGROUND

       A.      The Bankruptcy Filing.

       1.      On June 20, 2018 (the “Petition Date”), the Debtors filed a voluntary petition for

relief under Chapter 13 of the United States Bankruptcy Code [D.E. 1].

       2.      On July 3, 2018, the Debtors filed a proposed Chapter 13 Plan [D.E. 13] (the

“Plan”).

       3.      Pursuant to the Plan, the Debtors’ intention as to the Property was to cure and
             Case 6:18-bk-03706-KSJ       Doc 47     Filed 08/05/19      Page 3 of 36

                                                                   Case No.: 6:18-bk-03706-KSJ


maintain the mortgage loan through the Plan and proposed making regular on-going mortgage

payments in the amount of $1,200.00 as well as making additional monthly payment in the

amount of $270.00 towards payment of the arrearages due and owing.

       4.      The initial confirmation hearing was scheduled for August 21, 2018.

       5.      On November 14, 2018, the Court entered the Order Confirming Chapter 13 Plan

[D.E. 27].

       6.      On April 24, 2019, the Trustee filed a second Motion to Dismiss Case for Failure

to Maintain Timely Plan Payments (D.E. 38) (the “Motion to Dismiss”). Pursuant to the Motion

to Dismiss, the Debtors were delinquent in plan payments in the total amount of $7,008.68 and

the deadline for the Debtors to cure the delinquency was May 15, 2019.

       7.      On May 14, 2019, one day prior to the deadline to cure the delinquency, the

Debtors filed a Notice of Voluntary Conversion to Chapter 7 (D.E. 39).

       8.      On May 15, 2019, the Court entered the Order Converting Case from Chapter 13

to Chapter 7 (.D.E. 40) (the “Order Converting Case”).

       9.      On June 15, 2019, the Trustee filed a Report of Not Distribution.

       10.     As of the date of filing of this Motion and more than two months since the entry

of the Order Converting Case, the Debtors’ still have not filed the required Notice of Intention.

As such, the Secured Creditor is unable to determine the Debtors’ intentions as to the subject

Property.

       B.      The secured interests and amounts due on the Property.

       11.     On June 7, 2007, the Debtors executed and delivered a promissory note (“Note”)

to lender, FBC Mortgage, Inc., in the original principal amount of One-Hundred Fifty-One

Thousand and 00/100 Dollars ($151,000.00). The amount owed to Secured Creditor by the
             Case 6:18-bk-03706-KSJ        Doc 47     Filed 08/05/19    Page 4 of 36

                                                                    Case No.: 6:18-bk-03706-KSJ


Debtor is secured by that certain mortgage of even date, recorded as Instrument No.

2007042024, in the O.R. Book 00931, Page 0484 (17 pages), of the Public Records of Orange

County, Florida (the “Mortgage”), mortgaging and encumbering the Property as described in the

mortgage then owned by and in possession of the Debtors. The Note and Mortgage constitute

the Loan Documents (collectively, the “Loan Documents”).

       12.     The legal description of the Property at issue is:

       LOT 4, BLOCK C, GATLIN HEIGHTS, AS PER PLAT THEREOF,
       RECORDED IN PLAT BOOK 4, PAGE 126, PUBLIC RECORDS OF
       ORANGE COUNTY, FLORIDA. A.P.A. 16-23-30-2960-03-040

       13.     Secured Creditor is the holder of the Note and the Mortgage by virtue of those

Assignments of Mortgage (the “AOMs”) attached to the Loan Documents. True and correct

copies of the Loan Documents and AOMs are attached to this Motion as Composite Exhibit

“A”.

       14.     The Debtors have committed an Event(s) of Default for failure to pay the

installment payments due under the terms of the Note for the period of June 1, 2017 and all

subsequent payments thereafter through July 1, 2019.

       15.     As a result, as of the date of filing of this instant Motion, Secured Creditor is

owed the total approximate amount of $224,992.67, which amount includes accrued interest,

late charges, escrow advances, as well as any other amounts permitted under the Loan

Documents associated with the filing of this instant Motion.

       16.     An Affidavit of Indebtedness in support of this Motion is attached as Exhibit

“B”.

       17.     Pursuant to the Schedule A, the scheduled valuation of the Property is

$126,487.00. As such, the Property has no equity.
             Case 6:18-bk-03706-KSJ        Doc 47        Filed 08/05/19   Page 5 of 36

                                                                     Case No.: 6:18-bk-03706-KSJ


       18.     Secured Creditor asserts that the Property is diminishing and decreasing in value

and continues to do so by virtue of the continued use of the Property by the Debtors and/or

unknown parties in interest, without payments to Secured Creditor and given the current market

history of the areas in which the Property is located.

                                     MEMORANDUM OF LAW

       20.     Secured Creditor is entitled to relief from the automatic stay with respect to the

Property pursuant to 11 U.S.C. § 362(d). The relevant portions of section 362(d) provide:

               (d)     On request of a party interest and after notice and a hearing,
                       the court shall grant relief from the stay provided under
                       section (a) of this section, such as by terminating,
                       annulling, modifying, or conditioning such stay—

                       (1)     for cause, including the lack of adequate protection
                               of an interest in property of such party in interest;

                       (2)     with respect to a stay of an act against property
                               under subsection (a) of this section, if—

                               (A)     the debtor does not have equity in such
                                       property; and

                               (B)     such property is not necessary to an
                                       effective reorganization.

       21.     It is universally accepted that “Section 362(d)(1) and 362(d)(2) are disjunctive;

the Court must lift the stay if the movant prevails under either of the two grounds.” In re Kaplan

Breslaw Ash, 264 B.R. 309, 321 (Bankr. S.D.N.Y. 2001) (emphasis added); see also In re Albany

Partners, 749 F.2d 670, 673 (11th Cir. 1984) (noting the alternative grounds for stay relief).

       22.     In the present case, Secured Creditor is entitled to stay relief under § 362(d)(1),

since Secured Creditor’s interest in the Property is not adequately protected. Additionally,

Secured Creditor is entitled to relief from the stay under § 362(d)(2) because the Debtors have no

equity in the Property and the Property is not necessary for an effective reorganization of the

Debtors.
             Case 6:18-bk-03706-KSJ        Doc 47     Filed 08/05/19     Page 6 of 36

                                                                    Case No.: 6:18-bk-03706-KSJ


       23.     Section 362(d)(1) of the Bankruptcy Code provides for lifting of the automatic

stay “for cause,” and a movant bears the initial burden to demonstrate that “cause exists.” 11

U.S.C. § 362(d)(1). As explained by the Bankruptcy Courts, “[u]pon motion to lift or modify the

automatic stay, burden of proof is a shifting one, with the movant having the burden of making

initial showing of ‘cause,’ and debtor having the ultimate burden of proof on all issues other than

debtor’s equity in property.” In re Telegroup, Inc., 237 B.R. 87, 91 (Bankr. D.N.J. 1999); see

also 11 U.S.C. § 362(g).

       24.     A debtor’s failure to provide adequate protection of a creditor’s interest is a

classic basis for granting relief from the stay for cause. See In re McGaughey, 24 F.3d 904, 906

(7th Cir. 1994); see also, e.g., In re Telegroup, 237 B.R. at 91. A creditor can establish its case

quantitatively, i.e., by demonstrating the decline in the value of the creditor’s interest in the

debtor’s property.

       25.     In the instant case, Secured Creditor is entitled to adequate protection in any form

and Secured Creditor’s collateral continues to depreciate in value due to continued,

uncompensated use by the Debtors and any other unknown parties.               Accordingly, absent

adequate protection, cause exists to lift the automatic stay so that Secured Creditor may exercise

its non-bankruptcy rights with respect to the Property.



                                        CONCLUSION

       Based upon the foregoing, Secured Creditor, Planet Home Lending, LLC, As Servicer for

Wilmington Trust, N.A., not in its individual capacity, but solely as trustee of MFRA Trust

2014-2, respectfully requests that this Court enter an Order: (i) granting relief from the automatic

stay as it applies to Planet Home Lending, LLC, As Servicer for Wilmington Trust, N.A., not in
           Case 6:18-bk-03706-KSJ          Doc 47    Filed 08/05/19     Page 7 of 36

                                                                    Case No.: 6:18-bk-03706-KSJ


its individual capacity, but solely as trustee of MFRA Trust 2014-2; (ii) waiving the time

requirements under Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure so that it may

immediately commence and/or continue state court foreclosure proceedings, and allow the state

court to enter all necessary orders, judgments, and decrees associated therewith; and (iii) binding

the Debtors in the event of another case conversion; (vi) together with such other relief that this

Honorable Court may deem just and proper.

Dated this 5th day of August, 2019.

                                              Respectfully Submitted,

                                              /s/ Chase A. Berger
                                              Chase A. Berger
                                              Fla. Bar No. 083794
                                              cberger@ghidottiberger.com
                                              GHIDOTTI ǀ BERGER, LLP
                                              Counsel for Secured Creditor
                                              3050 Biscayne Boulevard - Suite 402
                                              Miami, Florida 33137
                                              Telephone: (305) 501.2808
                                              Facsimile: (954) 780.5578



               CERTIFICATE PURSUANT TO LOCAL RULE 9011-4(B)(1)

       I certify that I am admitted to the Bar of the United States District Court for the Southern

District of Florida and I am in compliance with the additional qualifications to practice in this

court as set forth in Local Rule 2090-1(A).



                                              By:    /s/ Chase A. Berger
                                                         Chase A. Berger, Esq.
           Case 6:18-bk-03706-KSJ         Doc 47     Filed 08/05/19     Page 8 of 36

                                                                   Case No.: 6:18-bk-03706-KSJ




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 5, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF.

       I also certify that the foregoing document is being served this day, either via transmission

of Notice of Electronic Filing generated by CM/ECF or by first class U.S. Mail, upon:


       Debtor                                            Joint Debtor
       David F. Kull                                     Sharon L. Kull
       5420 Tribune Drive                                5420 Tribune Drive
                                                         Orlando, FL 32812
       Orlando, FL 32812

       Debtors’ Counsel                                  Trustee
       Sophia Cabacum Dean, Esq.                         Gene T Chambers
       12301 Lake Underhill Road, Suite 213              Post Office Box 533987
                                                         Orlando, FL 32853
       Orlando, FL 32828

       U.S. Trustee
       United States Trustee - ORL7/13, 7
       Office of the United States Trustee
       George C Young Federal Building
       400 West Washington Street, Suite 1100
       Orlando, FL 32801



                                             By:     /s/ Chase A. Berger
                                                        Chase A. Berger, Esq.
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 9 of 36




            COMPOSITE EXHIBIT "A"
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 10 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 11 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 12 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 13 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 14 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 15 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 16 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 17 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 18 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 19 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 20 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 21 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 22 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 23 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 24 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 25 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 26 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 27 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 28 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 29 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 30 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 31 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 32 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 33 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 34 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 35 of 36
Case 6:18-bk-03706-KSJ   Doc 47   Filed 08/05/19   Page 36 of 36
